         Case 5:20-cv-00096-SLP Document 44 Filed 06/02/20 Page 1 of 15



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

IN RE THE APPLICATION OF                             )
MONSY GUERRA,                                        )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )      Case No. CIV-20-96-SLP
                                                     )
JEREMIAS FIGEUROA RODAS,                             )
                                                     )
       Defendant.                                    )

                                           ORDER

       Plaintiff, Monsy Guerra Guerra, a citizen of Guatemala and currently residing there,

filed a Verified Complaint seeking a court order for the return of her four-year-old son,

F.E.R.G., pursuant to the Convention on the Civil Aspects of International Child Abduction

(the Hague Convention or Convention), Oct. 25, 1980, T.I.A.S. No. 11670, S. Treaty Doc.

No. 99-11 (Treaty Doc.) and the International Child Abduction Remedies Act (ICARA).1

Plaintiff alleges that Defendant, Jeremias Figeuroa Rodas (Rodas), the biological father of

F.E.R.G., wrongfully removed F.E.R.G. from his “habitual residence” of Guatemala and




1
  The Hague Convention has been implemented in the United States by the ICARA, 22 U.S.C.
§§ 9001 et seq. (formerly 42 U.S.C. §§ 11601-11610). Both the United States and Guatemala are
signatories to the Hague Convention. See Hague Conference on Private Int’l Law, Convention of
25 Oct. 1980 on the Civil Aspects of Int’l Child Abduction, Status Table,
https://www.hcch.net/en/instruments/conventions/status-table/?cid=24.       ICARA defines the
person seeking relief in the courts as the “petitioner” and the person “against whose interests the
petition is filed as “respondent.” See 42 U.S.C. § 11602(4) and (6). When this action was
commenced, Guerra Guerra captioned the case identifying herself as “Plaintiff” and Rodas as
“Defendant.” The Court, therefore, has used these terms to identify the parties but they are
intended to correspond to the definition of “petitioner” and “respondent” under ICARA.
         Case 5:20-cv-00096-SLP Document 44 Filed 06/02/20 Page 2 of 15



brought him to the United States and, specifically, to Oklahoma City, Oklahoma, within

the jurisdiction of this judicial district.

I.      Relevant Background Facts

        Guerra Guerra and Rodas previously lived together in Chimaltenango,

Chimaltenango, Guatemala. They have never been married.

        In 2015, they had a son, F.E.R.G., born in Chimaltenango, Chimaltenango,

Guatemala. F.E.R.G. lived in Guatemala for the first three years of his life.

        On or about March 11, 2019 Rodas entered the United States with F.E.R.G. and

several days later arrived in Oklahoma City, Oklahoma. F.E.R.G. has remained in

Oklahoma City since that time.2

        On May 9, 2019, Guerra Guerra reported the fact of F.E.R.G.’s removal from

Guatemala to Guatemalan authorities and on May 23, 2019, submitted a formal complaint.

On June 4, 2019, Guerra Guerra submitted an application, pursuant to the Hague

Convention, seeking the return of F.E.R.G.

II.     Procedural History

        On February 3, 2020, Guerra Guerra initiated this action and thereafter, on February

13, 2020, filed a motion requesting the Court to issue a temporary restraining order. The

Court set the matter for hearing on February 18, 2020 and the following day entered a

temporary restraining order and set the matter for a hearing on the merits on February 27,

2020.


2
  Rodas represented that he and F.E.R.G. have pending applications for asylum. No evidence
regarding the asylum proceedings has been included in the record before the Court.
                                              2
        Case 5:20-cv-00096-SLP Document 44 Filed 06/02/20 Page 3 of 15



       Guerra Guerra moved for a continuance of the hearing because she was having

difficulty serving Rodas. The Court granted a continuance and set the matter for hearing

on March 13, 2020.

       Guerra Guerra served Rodas on March 11, 2020, just two days prior to the scheduled

hearing. Rodas appeared at the hearing pro se and explained to the Court that he was

attempting to find a lawyer to represent him. The Court, without objection from Guerra

Guerra, continued the hearing until April 3, 2020. The Court also appointed Sharon Byers

to serve as guardian ad litem for F.E.R.G.

       At the April 3, 2020 hearing, Rodas informed the Court that he had not been

successful in finding a lawyer to represent him. The Court found appointment of counsel

necessary and appointed Michael Whaley to represent Rodas. Mr. Whaley requested a

continuance of the hearing to allow him adequate time to prepare. Guerra Guerra did not

oppose the requested continuance and the Court, therefore, continued the matter to April

13, 2020.

       In the interim, the Court conducted a telephonic status conference with the parties.

The Court learned that extenuating circumstances related to the COVID-19 pandemic

required a further continuance of the hearing. By agreement of the parties, the Court

continued the hearing to June 1, 2020.

       At the June 1, 2020 hearing, Guerra Guerra appeared through her counsel of record,

Gregory P. Beben and Rodas appeared through his counsel of record, Mr. Whaley and

Matthew W. Brockman. Sharon Byers appeared as guardian ad litem on behalf of F.E.R.G.

Also present at the hearing were the court-appointed interpreter, Rita Lyons and Plaintiff’s

                                             3
         Case 5:20-cv-00096-SLP Document 44 Filed 06/02/20 Page 4 of 15



interpreter, Luciana Perez.      The Court heard testimony of Guerra Guerra by video

teleconference.3 Mr. Rodas testified in person as did Misael Rodas, his brother. The Court

also received into evidence exhibits submitted by both parties.

III.   Discussion

       The “core premise” of the Hague Convention is that “the interests of children . . . in

matters relating to their custody are best served when custody decisions are made in the

child’s country of ‘habitual residence.’” Monasky v. Taglieri, 140 S.Ct. 719, 723 (2020)

(internal quotations marks and citations omitted). “To that end, the Convention ordinarily

requires the prompt return of a child wrongfully removed or retained away from the country




3
   Prior to the hearing, the Court conditionally granted Guerra Guerra’s unopposed motion
requesting leave to appear remotely at the hearing. See Order [Doc. No. 42]. As the Court found,
Guerra Guerra’s indigency and extenuating circumstances surrounding the COVID-19 pandemic
-- including travel restrictions and the need for imposition of safeguards related to the pandemic -
- constitute “compelling circumstances” that warranted permitting Guerra Guerra to testify
remotely. See Fed. R. Civ. P. 43(a) (“For good in compelling circumstances and with appropriate
safeguards, the court may permit testimony in open court by contemporaneous transmission from
a different location.”). At the hearing, the Court ensured that appropriate safeguards were in place
to include: proper identification of Guerra Guerra; the lack of any outside influence on her; and
accurate transmission of her testimony. See Gil-Leyva v. Leslie, 780 F. App’x 580, 587-89 (10th
Cir. 2019) (addressing Rule 43(a) requirements in context of Hague Convention hearing where
magistrate judge allowed the plaintiff to testify remotely). The Court notes that the transmission
of Guerra Guerra’s testimony was frequently interrupted and she had to change her location during
the course of the proceeding due to transmission difficulties. Defendant, however, raised no
objection to her remote testimony and the Court otherwise undertook efforts to ensure proper
attendant safeguards were in place.

                                                 4
         Case 5:20-cv-00096-SLP Document 44 Filed 06/02/20 Page 5 of 15



in which she habitually resides.”        Id.4   “The Convention’s return requirement is a

‘provisional’ remedy that fixes the forum for custody proceedings.” Id.5

       A.      Plaintiff’s Burden – Wrongful Removal or Retention

       A removal or retention is wrongful “if done in violation of the custody laws of the

child’s habitual residence.” Id. Thus, a petitioner seeking relief under the Convention

must show by a preponderance of the evidence that: (1) the child was habitually resident

in a given state at the time of the removal or retention; (2) the removal or retention was in

breach of petitioner’s custody rights under the laws of that state; and (3) petitioner was

exercising those rights at the time of the removal or the retention. Takeshi Ogawa v. Kyong

Kang, 946 F.3d 1176, 1178-79 (10th Cir. 2020); Watts v. Watts, 935 F.3d 1138, 1143 (10th

Cir. 2019). A showing, by a “preponderance of the evidence” means that evidence,

considered in light of all the facts, proves something that is more likely so than not. Crane

v. Merriman, No. CIV-17-849-D, 2017 WL 4079406 at * 2 (W.D. Okla. Sept. 14, 2017)

(citing Metropolitan Stevedore Co. v. Rambo, 521 U.S. 121, 137 n. 9 (1997)).




4
  “The Hague Convention contemplates a judicial decision ‘within six weeks from the date of
commencement of the proceedings.’” Gil-Leyva, 780 F. App’x at 588 (quoting T.I.A.S. No.
11670, Art. 11). The Court has been mindful of the six-week normal time for return-order
decisions and has acted as expeditiously as possible, but delays accompanying Plaintiff’s service
of the Complaint, Rodas’s need for appointment of counsel and, most recently and impactfully,
issues arising from the COVID-19 pandemic have inevitably extended that six-week optimal
dispositional time frame.
5
  As the Tenth Circuit has explained, a court’s “inquiry under the Hague Convention is limited to
the merits of the abduction claim” and “the merits of the underlying dispute related to custody of
[the child]” are not at issue. Shealy v. Shealy, 295 F.3d 1117, 1121 (10th Cir. 2002) (internal
quotation and citations omitted).
                                                5
         Case 5:20-cv-00096-SLP Document 44 Filed 06/02/20 Page 6 of 15



       At the hearing, Defendant conceded that Plaintiff established all three elements of

her prima facie case. Furthermore, the Court independently concludes Guerra Guerra has

established by a preponderance of the evidence that: (1) F.E.R.G. was a habitual resident

of Guatemala at the time of his removal or retention6; (2) F.E.R.G.’s removal or retention

was done in breach of Guerra Guerra’s rights of custody7; and (3) that Guerra Guerra was

exercising her parental rights at the time of F.E.R.G.’s wrongful removal or retention.8

Therefore, the Court must order F.E.R.G.’s return to Guatemala. Rodas, however, attempts

to invoke certain exceptions or defenses to the F.E.R.G.’s return as set forth in the

Convention and the Court, therefore, must addresses whether Rodas has satisfied his

evidentiary burden.




6
   As the Supreme Court has observed, “[c]ommon sense suggests that some cases will be
straightforward: Where a child has lived in one place with her family indefinitely, that place is
likely to be her habitual residence.” Monasky, 140 S.Ct. at 727.
7
  The Court received into evidence Article 261 of Guatemala’s Civil Law, Chapter VII, Parental
Authority. See Pl.’s Ex. 9 at 2. The Convention permits the Court to take judicial notice of the
applicable Guatemalan law. See Treaty Doc., Art. 14; see also Nixon v. Nixon, 862 F. Supp.2d
1168, 1177 (D. N.M. 2011) (taking judicial notice of “Australia’s Family Law Act of 1975” as
permitted by the Convention). The Eleventh Circuit has specifically addressed Article 261 and
concluded that it grants the requisite custodial rights for purposes of the Hague Convention. See,
e.g., Ovalle v. Perez, 681 F. App’x 777, 784-86 (11th Cir. 2017); see also Palencia v. Perez, 921
F.3d 1333 (11th Cir. 2019).
8
 As courts have found, “a parent with de jure custody rights” exercises those rights whenever he
or she attempts to keep any sort of regular contact with the child and a “person cannot fail to
exercise those custody rights under the Hague Convention short of acts that constitute clear and
unequivocal abandonment of the child.” Mertens v. Kleinsorge-Mertens, 157 F. Supp.3d 1092,
1104 (D. N.M. 2015) (internal quotation marks and citations omitted). No evidence of any such
abandonment was presented.

                                                6
        Case 5:20-cv-00096-SLP Document 44 Filed 06/02/20 Page 7 of 15



       B.       Rodas’s Defenses

       Rodas attempts to invoke two defenses available under the Convention. First, Rodas

asserts consent as an affirmative defense. He argues that F.E.R.G.’s removal or retention

was not wrongful because Guerra Guerra consented to F.E.R.G.’s removal from Guatemala

and travel to the United States. Rodas further maintains that Guerra Guerra consented to

F.E.R.G.’s retention in the United States. Second, Rodas argues returning F.E.R.G. to

Guatemala would expose F.E.R.G. to a grave risk of physical or psychological harm.

                1.   Consent

       The Convention provides as a defense to the return of a child, that the person having

custody of the child “had consented to or subsequently acquiesced in the removal or

retention[.]”    Treaty Doc., Art. 13(a).     Rodas must establish this defense by a

preponderance of the evidence. See 22 U.S.C. § 9003(e)(2)(B).

       Consent is to be analyzed distinctly from acquiescence although both “turn[] on the

petitioning parent’s subjective intent.” Warren v. Ryan, No. 15-cv-00667-MSK-MJW,

2015 WL 3542681 at * 2 (D. Colo. June 5, 2015). As the court explained in Warren:

              The question of consent focuses on what the petitioning parent
       understood and agreed to, usually before the children left their habitual
       residence. The inquiry requires an examination into what the petitioner
       contemplated, agreed to, the nature and scope of the petitioner's consent, and
       any conditions or limitations placed on the consent. A parent’s consent to his
       or [sic] child’s travel does not necessarily constitute consent to retention
       under the Convention.
              In contrast, acquiescence addresses the petitioning parent’s state of
       mind after the children have traveled from their habitual residence, usually
       concerning the removing parent’s retention. Generally, proof of
       acquiescence requires a showing of a formal act such as testimony in a
       judicial proceeding; a convincing written renunciation of rights; or a
       consistent attitude of acquiescence over a significant period of time.

                                             7
         Case 5:20-cv-00096-SLP Document 44 Filed 06/02/20 Page 8 of 15




Id., 2015 WL 3542681 at *2-3 (internal quotation marks and citation omitted).

        Rodas testified that Guerra Guerra, together with her entire family, consented

to F.E.R.G.’s removal from Guatemala. Rodas testified that when he and F.E.R.G.

were detained at the United States’ border, they contacted Guerra Guerra and she

confirmed that Rodas was the father of F.E.R.G. and that she had authorized him to

bring F.E.R.G. to the United States. According to Rodas, Guerra Guerra agreed to

F.E.R.G. remaining with Rodas in the United States for a period of three years.9

        Rodas also testified that Guerra Guerra initially planned to join him in the

United States. But after he had been in the United States for about eight months, he

found out Guerra Guerra had started a relationship with a new boyfriend and would

not be coming.

        Guerra Guerra testified that she knew Rodas was taking F.E.R.G. to the

United States but that F.E.R.G. would return prior to May 20, 2019, his birthday.

She testified that she did not ever intend for F.E.R.G. to move to the United States

and that she has never told Rodas F.E.R.G. could stay in the United States. As set

forth above, she first reported F.E.R.G.’s removal to Guatemalan authorities in May

2019.

        The Court finds Rodas has not established, by a preponderance of the

evidence, that Guerra Guerra consented to F.E.R.G. living in the United States for


9
  Rodas’ brother, Misael Rodas, similarly testified that he was present with Guerra Guerra and
Rodas in Guatemala when Guerra Guerra agreed that F.E.R.G. should remain in the United States
for a period of three years.
                                              8
         Case 5:20-cv-00096-SLP Document 44 Filed 06/02/20 Page 9 of 15



a period of three years. The parties gave conflicting testimony on this point. But

almost immediately after F.E.R.G. left Guatemala, Guerra Guerra reported his

removal to authorities in Guatemala. And, soon thereafter, she began to pursue her

rights under the Hague Convention. Her conduct is inconsistent with any three-year

agreement that F.E.R.G. live in the United States. This conclusion is further

compelled by the fact that Rodas entered the United States illegally and, therefore,

whether he could remain with F.E.R.G. in the United States for a period of three

years is wholly speculative. The Court concludes, at most, Guerra Guerra consented

to F.E.R.G.’s short-term travel to the United States, but not his retention there.10

               2.      Grave Risk of Harm

       Rodas further contends that returning F.E.R.G. to Guatemala would expose

F.E.R.G. to a grave risk of physical or psychological harm. See Monasky, 140 S.Ct. at 723

(“The Convention recognizes certain exceptions to the return obligation. Prime among

them, a child’s return is not in order if the return would place her at a “grave risk” of harm

or otherwise in an “intolerable situation.” (citing Convention, Art. 13(b)).11 Rodas must

make this showing by clear and convincing evidence. See 22 U.S.C. § 9003(e)(2)(A).




10
   As set forth, consent and acquiescence are distinct issues. Rodas did not raise the issue of
acquiescence as an affirmative defense and did not present any evidence that Guerra Guerra
acquiesced to F.E.R.G.’s retention in the United States.
11
   Article 13(b) provides, in pertinent part, that “the judicial or administrative authority of the
requested State is not bound to order the return of the child if the person . . . [who] opposes its
return establishes that . . . there is a grave risk that his or her return would expose the child to
physical or psychological harm or otherwise place the child in an intolerable situation.” Treaty
Doc., Art. 13(b).
                                                 9
        Case 5:20-cv-00096-SLP Document 44 Filed 06/02/20 Page 10 of 15



       As the Tenth Circuit has held, “‘grave risk’ means the potential harm to the child

must be severe, and the level of risk and danger . . . very high.” West v. Dobrev, 735 F.3d

921, 932 (10th Cir. 2013); see also Nixon, 862 F. Supp.2d at 1179 (“[T]he State Department

has made clear that the grave harm exception was not intended to be used by defendants as

a vehicle to litigate (or relitigate) the child’s best interests.” (internal quotation marks and

citation omitted)).

       Where grave risk is premised on allegations of abuse or neglect, the evidence must

demonstrate a “sustained pattern of physical abuse.” Warren, 2015 WL 3542681 at * 4

(citation omitted). “Sporadic or isolated incidents” are insufficient. Id. The Tenth

Circuit’s decision in Gil-Leyva underscores how narrow the grave risk defense is to be

construed and the level of severity that must exist for the circumstances to give rise to a

grave risk. In Gil-Leyva, the absconding mother claimed the plaintiff had physically

abused their two children. She testified the plaintiff had spanked the child H.F.G. “only

once” but had spanked H.M.G. six times and had left marks on the “bare bottoms” of both

children. She also testified that the plaintiff would occasionally get angry and throw things

around. Additionally, the mother testified about the plaintiff’s negligence in caring for the

children, including his conduct in leaving prescription medications within reach of the

children, the manic effects of his prescription medications, the plaintiff’s failure to change

the children’s diapers, an occasion where plaintiff’s narcotic-induced sleep left him

completely unaware of the needs of the children, dangerous items left around the house

such as power tools and screws, nails, choking hazards, solvents and glues that posed

serious danger to the children and noxious and uninhabitable fumes in the home due to

                                              10
        Case 5:20-cv-00096-SLP Document 44 Filed 06/02/20 Page 11 of 15



plaintiff cooking solvents, pennies and vehicle parts. The Tenth Circuit deemed these

living conditions to be “matters for child-custody proceedings” and found they did not rise

to the level of clear and convincing evidence of a grave risk of harm under the Convention.

Id. at 592.

       Rodas attempts to satisfy the grave risk defense focusing on alleged physical or

psychological abuse of F.E.R.G. by Guerra Guerra. He testified that when Guerra Guerra

would drink, she would hit F.E.R.G., pull his ears and pull his hair. He testified Guerra

Guerra drank every Saturday and that she was more aggressive towards F.E.R.G. when she

drank. Rodas testified she never left marks on F.E.R.G. but gave him bad memories. He

also provided some testimony that Guerra Guerra’s friends were in gangs and that his son

would not be safe around them.

       Rodas did not provide much detail regarding the instances in which Guerra Guerra

allegedly physically abused F.E.R.G. or how often the abuse (as opposed to Guerra

Guerra’s drinking) occurred. He acknowledged she never left any marks on F.E.R.G.

When comparing the circumstances presented to those at issue in Gil-Leyva, the Court finds

Rodas’s testimony fails to demonstrate by clear and convincing evidence a grave risk of

harm to F.E.R.G.

       Rodas also referenced “disease” in the area of Guatemala in which he lived and

testified there was leprosy and pneumonia.        He testified his father was sick with

pneumonia, but did not state when his father suffered from this ailment. He also testified

that a neighbor passed away because her lungs were completely blocked. Again, no time

frame was provided. Nor did Rodas offer any additional facts to demonstrate how F.E.R.G.

                                            11
        Case 5:20-cv-00096-SLP Document 44 Filed 06/02/20 Page 12 of 15



was at any risk of harm based on this alleged disease or even to show that the disease was

widespread. Moreover, Guerra Guerra testified that she took F.E.R.G. to the doctor and

submitted records regarding his healthcare.         Rodas’s testimony regarding disease is

insufficient to demonstrate a grave risk of harm.

       As to gang violence, Rodas broadly testified that there exists a lot of crime and

violence in Guatemala and that Rodas was always fearful for his life when he went to work

as a bus assistant. He did not describe the reasons supporting this assertion. Moreover, his

testimony wholly failed to address any crime or violence directly impacting F.E.R.G.

Rodas’s expressed concerns about general regional violence is insufficient. Silverman v.

Silverman, 338 F.3d 886, 901 (8th Cir. 2003); see also Salguero v. Argueta, 256 F. Supp.3d

630, 640-41 & n. 16 (E.D. N.C. 2017) (gang activity and threats failed to establish

circumstances in El Salvador constituted a “zone of war” or that child was in specific

danger living in El Salvador warranting application of the grave risk defense (citing

Silverman, 338 F.3d at 901); Delgado v. Osuna, No. 4:15-CV-00360-CAN, 2015 WL

5095231 at *14 (E.D. Tex. Aug. 28, 2015) (respondent did not show by clear and

convincing evidence grave risk of harm based on purported threats directed to respondent’s

uncle and father to “stop messing with the government” and noting that threats were not

specifically directed against children). 12


12
   To the extent Rodas made fleeting reference to the fact that Guerra Guerra does not hold a job
and/or that monetary issues are at play, such economic circumstances are insufficient to meet the
grave risk standard. See, e.g., Nixon, 862 F. Supp.2d at 1180 (addressing grave risk defense and
stating: “courts routinely have held that financial concerns are insufficient to establish an
‘intolerable situation’”); see also In re Application of Stead v. Menduno, No. 14-cv-01400-PAB-
KMT, 2014 WL 6819547 at *3 (D. Colo. Dec. 3, 2014) (“[T]he parties’ finances and familial
                                               12
        Case 5:20-cv-00096-SLP Document 44 Filed 06/02/20 Page 13 of 15




       In sum, the Court finds the evidence presented by Rodas is insufficient to

demonstrate by clear and convincing evidence that F.E.R.G. would be subjected to a grave

risk of harm if he were returned to Guatemala.

       C.      Remedy

       The Convention provides that “[w]here a child has been wrongfully removed . . .

the [court] shall order the return of the child forthwith.” Treaty Doc., Art. 12. “[T]he

remedy for a wrongful removal is simply to restore the child[] to the jurisdiction of [his]

place of habitual residence, and that jurisdiction shall then decide how to apportion custody

among the parents.” Warren, 2015 WL 3542681 at *7.

       Here, the Court must further address an obstacle that exists to the effective ordering

of F.E.R.G.’s return due to the unique circumstances affecting this case as a result of the

COVID-19 pandemic. In particular, the parties have represented to the Court that currently

there is a ban on travel to and from Guatemala. The Court has addressed this issue with

the parties and that parties have agreed to a stay of the return of F.E.R.G. as ordered, until

the travel ban is lifted and international travel is no longer deemed unsafe due to the

pandemic.13 Notwithstanding these circumstances, the parties are directed to be mindful



circumstances . . . are irrelevant to the Court’s determination of whether relocation poses a grave
risk of harm to A.C.S[;] . . . the State Department’s analysis of the grave risk exception specifically
forecloses consideration of the parties’ financial situation upon relocation” (citations omitted)).
13
  At least one other court has addressed similar difficulties in effecting the return of a child to his
habitual residence as required by the Hague Convention due to travel restrictions arising from the
COVID-19 pandemic. See Gallegos v. Garcia Soto, Case No. 1:20-CV-92-RP, 2020 WL 2086554,
(W.D. Tex. Apr. 30, 2020).
                                                  13
        Case 5:20-cv-00096-SLP Document 44 Filed 06/02/20 Page 14 of 15



of the requirements of the Convention that F.E.R.G.’s return be “prompt.” See Monasky,

140 S.Ct. at 723 (“[T]he Convention ordinarily requires the prompt returned of a child

wrongfully removed or retained away from the country in which she habitually resides);

see also Treaty Doc., Art. 11 (“The judicial or administrative authorities of Contracting

States shall act expeditiously in proceedings for the return of children.”). Accordingly, the

parties are to provide status updates to the Court regarding F.E.R.G.’s ability to safely

travel to Guatemala.

IV.    Conclusion

       IT IS THEREFORED ORDERED that Plaintiff Monsy Guerra Guerra’s Verified

Complaint for Return of Child Pursuant to Hague Convention is GRANTED and the Court

directs that F.E.R.G. be returned to Guatemala. This Order is for return only. No

substantive custody decision has been rendered.

       IT IS FURTHER ORDERED that the return of F.E.R.G. is STAYED pending the

parties’ advisement to the Court that F.E.R.G. can travel safely to Guatemala and that

circumstances surrounding the COVID-19 pandemic do not prevent such safe travel.

Counsel for Plaintiff shall immediately notify the Court when travel restrictions are no

longer in place. In the interim, until Plaintiff has so advised the Court, the parties shall

provide joint status updates to the Court on or before the 3rd day of each month.

       IT IS FURTHER ORDERED that during the period of time in which F.E.R.G.’s

return to Guatemala is STAYED, he shall remain in this judicial district at the same

residence as Defendant Rodas, as agreed to by the parties. Defendant Rodas, anyone acting

in concert with him, and any other person having actual knowledge of this Order are

                                             14
          Case 5:20-cv-00096-SLP Document 44 Filed 06/02/20 Page 15 of 15



restrained and enjoined from taking any action inconsistent with this Order or which

interferes or impedes with the effectuation of the directions of this Order.

         IT IS FINALLY ORDERED that within thirty days after F.E.R.G. is returned to

Guatemala, Plaintiff Guerra Guerra may submit a motion for costs and fees, accompanied

by the appropriate evidentiary support. See 22 U.S.C. § 9007(b)(3)14 and LCvR 54.2.

Defendant Rodas may respond to any such motion within fourteen days.

         IT IS SO ORDERED this 2nd day of June, 2020.




14
     Specifically, ICARA provides:

         Any court ordering the return of a child pursuant to an action brought under section
         9003 of this title shall order the respondent to pay necessary expenses incurred by
         or on behalf of the petitioner, including court costs, legal fees, foster home or other
         care during the course of proceedings in the action, and transportation costs related
         to the return of the child, unless the respondent establishes that such order would
         be clearly inappropriate.

Id., 22 U.S.C. § 9007(b)(3).
                                                   15
